73 F.3d 763
Jimmie L. WEEKLEY, Appellee,v.Jimmie JONES, Appellant.
No. 94-2064EMSL.
United States Court of Appeals,Eighth Circuit.
Aug. 2, 1995.

Appeal from the United States District Court for the Eastern District of Missouri.
Prior report:  56 F.3d 889.
Appellant's petition for rehearing with suggestion for rehearing en banc has been considered by the court and is granted.  The opinion and judgment of this court entered on June 1, 1995 are vacated.


1
The case is set for oral argument at 2:30 P.M. on Monday, September 11, 1995, in the U.S. Court and Custom House, 1114 Market Street, St. Louis, Missouri.